Citation Nr: 1636913	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  09-19 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for a right arm, shoulder, and elbow condition, claimed as secondary to service-connected right wrist condition, and, if so, whether service connection is warranted.

2. Entitlement to service connection for a lung/respiratory disability, claimed as due to exposure to gas, diesel, alcohol, ether, and antifreeze fumes. 

3. Entitlement to service connection for body misalignment, claimed as secondary to the Veteran's service-connected abdominal scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to September 1972, with one year, eleven months, and eleven days of prior active service.   

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In March 2011, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of this proceeding is associated with the claims file. 

This matter came before the Board in October 2012, at which time the Board remanded these matter to obtain treatment records from VAMC Portland from 1972 to 1990, records from the Social Security Administration (SSA), and potentially outstanding service treatment records.  The RO made efforts to obtain outstanding service treatment records, and did obtain treatment records from VAMC Portland and SSA records.  The Board thus finds that there has been substantial compliance with the October 2012 remand and no further action is necessary in that regard.  Stegall v. West, 11 Vet. App. 268 (1998).  

The issue of service connection for a mental health disorder, other than PTSD, was also before the Board in October 2012.  The RO granted the Veteran's service connection claim for depression and anxiety in a February 2013 rating decision.  This constitutes a full grant of the issue on appeal; thus, it is no longer before the Board. 

In an April 2013 statement, the Veteran indicated that "the issue of [his] back has [not] been given due process of investigation to be considered service connected."  Service connection for a back condition was previously denied and not appealed.  His statement of 2013 is sufficient to raise a claim to reopen, and this is REFERRED to the AOJ for appropriate action.  

The issue of service connection for a right arm, shoulder, and elbow condition is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran filed a claim for service connection for a right arm, shoulder, and elbow condition in July 2002.  The RO denied this claim in a July 2003 rating decision.  The Veteran did not file a notice of disagreement or submit new and material evidence within one year, and the decision became final.

2. The Veteran has since filed new and material evidence to reopen his claim for service connection for a right arm, shoulder, and elbow condition. 

3. The Veteran's asthma was not incurred in or otherwise caused by service. 

4. There is no medical evidence that the Veteran has a diagnosed "body misalignment" that is caused by his service-connected abdominal scar. 



CONCLUSIONS OF LAW

1. The July 2003 rating decision, which denied secondary service connection for a right arm, shoulder, and elbow condition, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2. The evidence received since the July 2003 rating decision is new and material, and the claim for secondary service connection for a right arm, shoulder, and elbow condition is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3. The criteria for service connection for a lung/respiratory disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385, 4.3 (2015).

4. The criteria for service connection for body misalignment have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385, 4.3 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reopening Service Connection

The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  The initial question before the Board, therefore, is whether new and material evidence has been received, regardless of how the RO characterized the issue.  

Prior unappealed decisions of the Board and the RO are final.  38 U.S.C.A. 
§§ 7104, 7105(c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.302(a), 20.1100, 20.1103, 20.1104 (2015).  If, however, new and material evidence is presented or secured with respect to a claim which has been denied, VA shall reopen the claim and 
review the former disposition of the claim.  Manio v. Derwinski, 1 Vet. App. 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  New and material evidence need not be received as to each previously unproven element of a claim to justify reopening thereof; the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117-120 (2010).  

The Veteran filed for service connection for a right arm, shoulder, and elbow condition in July 2002.  The RO denied service connection in July 2003.  The Veteran did not file a notice of disagreement or submit new and material evidence within one year, and the rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

At the time of the July 2003 rating decision, the evidence before the RO consisted of the Veteran's partial service records, private treatment records, and a June 2003 VA medical examination.  Since July 2003, the Veteran has testified before the Board that his right arm disability has been aggravated by the right wrist disability, which was not addressed in the Veteran's June 2003 VA medical examination.  Additionally, VA medical records from January 2008 show treatment for the Veteran's right arm and shoulder pain that has persisted since the 1970s. 

In determining whether newly-received evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). When credibility is presumed, the aforementioned evidence suggests that the Veteran's right arm, shoulder, and elbow condition is related to his service-connected right wrist disability.  As the evidence was not previously submitted to agency decision makers and relates to unestablished facts necessary to substantiate the claims, the Board finds that the additional evidence is new and material to reopen the Veteran's claim for secondary service connection for the right arm, shoulder, and elbow condition.  The appeal is granted to this extent only as a remand is necessary for an adequate medical opinion. 

Service Connection Laws and Regulations

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 ; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Before deciding a claim, the Board is required to evaluate all relevant evidence on appeal, including lay and medical evidence.  See 38 U.S.C.A. § 7104(a); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Lay evidence may be competent and sufficient to establish a claim for service connection.  Specifically, lay evidence may be sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Moreover, a layperson is competent to report the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (holding that a veteran is competent to report on that of which he or she has personal knowledge).  

The Board must then determine whether the evidence is credible or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). After determining the competency and credibility of the relevant evidence, the Board must weigh its probative value.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection Claim for a Lung/Respiratory Disability

The Veteran contends that he has a lung/respiratory condition that stems from transporting "pods" of gas, diesel, alcohol, ether, and antifreeze.  He states that he was overcome with fumes during his duties and, on one occasion, he was found by a fellow service member before he fell unconscious.  During the March 2011 Board hearing, he reported coughing up blood on several occasions after over-exertion.  

The Veteran's service treatment records have been associated with the file, although records for the Veteran's service prior to 1969 are unavailable.  The available service records show that the Veteran was afforded a physical examination in June 1972 that was introduced at proceedings for medical discharge.  The report noted that the Veteran complained of temporary hearing loss after a loud explosion in Korea in 1969, occasional chest pain following a blow to the chest in 1968 with a trace of hemoptysis when he coughs, frequent leg cramps, a history of reaction to Furacin, including a rash, one episode of gonorrhea, and back pain with prolonged sitting or standing.  There were no complaints of asthma or related symptoms.  The examiner concluded that the remainder of the review of systems was within normal limits.  The Veteran was given eight diagnoses: six diagnoses were related to his right wrist laceration, and the other two included status post-gonorrhea and acne vulgaris.  There was no diagnosis of asthma or any other respiratory condition.  A March 1975 report of medical examination reveals that the lungs and chest were normal upon clinical evaluation. 

The Veteran's private records have been associated with the file.  The Veteran's general physician, Dr. S.N., treated the Veteran for complaints of dyspnea on exertion and shortness of breath in May 2005.  The Veteran reported wheezing and occasional coughing that had lasted for four months and stated that he "never had this before."  A physical assessment showed that the lungs were clear and the Veteran was subsequently treated with Advair.  VA records show that the Veteran is currently being treated for asthma, but they do not address etiology. 

In light of the medical and lay evidence, the Board finds that the Veteran's asthma is not related to service.  Although the Veteran testified before the Board that his exposure to fumes caused him to cough up blood in service, his service records show that he reported to a medical examiner in June 1972 that he had occasional chest pains and hemoptysis following a blow to the chest.  Additionally, when the Veteran complained of breathing problems in May 2005, he reported that he had never before experienced similar issues.   The Board finds that the Veteran's statements made seeking treatment prior to his claim filing are more credible and probative regarding the etiology of his respiratory issues than statements made after he filed a VA disability claim.  Statements made in conjunction with treatment are generally considered to be more credible and trustworthy than those made in situations where secondary gain may be a factor.  This is the basis for the hearsay exception in the Federal Rules of Evidence at Rule 803(4).  While these Rules are not strictly applicable to VA proceedings, they can help inform the analysis of the evidence.  Hampton v. Nicholson, 20 Vet. App. 459, 462 n. 1 (2006); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  The conclusion that his statements of continuity of symptoms since service are not credible is bolstered by the decades of VA treatment records prior to his claim that do not show complaints of a chronic respiratory condition. 

Because the evidence does not show that the Veteran's asthma was incurred in or is otherwise related to service, service connection must be denied.   In light of the Veteran's missing service records, the Board has a heightened obligation to consider the applicability of the benefit-of-the-doubt rule.  The Board finds, however, that the preponderance of the evidence is against the claim for service connection, and the benefit-of-the-doubt standard does not apply.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service Connection Claim for Body Misalignment

The Veteran claims that he experiences body misalignment, including naval and penis malalignment, due to his service-connected abdomen scar that was caused by a skin graft for his service-connected right wrist laceration.  In a March 2006 statement, the Veteran alleged that a Dr. A, who treated him from 1972 to 1976, stated that he was missing tissue from his abdomen which held his lower back straight and tissue from his right leg that would affect his body alignment.  As evidence of body misalignment, he stated that his penis hangs to the left and his abdomen hangs to the right.  Additionally, he alleged that his right hand turned inward because the arm sought abnormal alignment.  In a February 2007 statement, the Veteran contended that his penis gravitates toward the left, that his naval pulls toward the scar, and that his body alignment is generally off.  He also contended that a physical therapist stated his body misalignment stemmed from his abdomen scar because the "body tends to close in over the wound" and that his physical therapy focus on straightening up to resist the pulling in of his abdomen area.  He additionally argued that he injured his back while stacking drums of petroleum. 

The Veteran's service treatment records show that he was afforded a physical examination in June 1972 for use at proceedings for medical discharge.  They note that the Veteran complained of back pain with prolonged standing or sitting. The Veteran was given eight diagnoses: six diagnoses were related to his right wrist laceration, and the other two included status post-gonorrhea and acne vulgaris.  A March 1975 report of medical examination revealed normal results for the musculoskeletal system, including the spine. 

The Veteran's private records have been associated with the file.  The Veteran's general physician, Dr. S.N., treated the Veteran for a back injury in August 1980 that occurred during work.  A physical examination revealed tenderness but no other evidence of any abnormality and x-rays revealed no pathology in October 1980.  A record from April 1986 shows that the Veteran was treated for lower back pain following another work injury.  Dr. S.N. noted that the Veteran has had similar back problems since the August 1980 incident.  Diagnostic (x-ray) testing of the spine showed no abnormalities.  In September 1992, Dr. S.N. assessed the scars associated with the Veteran's right wrist laceration.  A physical examination revealed a large donor scar on the left side of the Veteran's abdomen but it did not report body misalignment, including the Veteran's alleged naval or penis malalignment.    

Additionally, private records from an orthopedist, Dr. D.S., are associated with the record.  In July 2006, Dr. D.S., conducted a clinical evaluation of the Veteran and noted that he had treated the Veteran from 1986 to 1989 for cervical, thoracic, and lumbar pain.  Upon orthopedic examination, he reported that the Veteran had restricted and painful range of motion of his cervical and lumbar spine, an antalgic lean to the right, and severe rotation of the cervical spine.  Dr. D.S. did not relate these issues to any service-connected disabilities.  

The Veteran was afforded a VA joints and spine examination in June 2003.  The examiner opined that the Veteran's joint and spinal issues are unrelated to his service-connected right hand disability and that the only conditions that are connected to his right hand is the right hand condition itself as well as the related scarring.  
 
In September 2006, the Veteran was afforded a VA scars examination.  The examiner noted a scar on the right anterior abdomen that was from a skin graft in 1970.  The scar was rectangular, and eight inches long by four inches wide.  The examiner noted that the scar was thinner than the usual tissue but the same color.  There was no keloid formation, it was sensitive to the touch, it adhered to the underlying tissue, and the superior part of the skin hung over the scar.  There was no skin ulceration, skin breakdown over the scar, or underlying soft tissue damage, and the scar did not result in limitation of motion or function. 

The Veteran's VA records do not reflect any treatment for body misalignment, including naval or penis malalignment, that is associated with the Veteran's right wrist laceration or related scarring.  Those records that do address the Veteran's abdomen scarring are about the Veteran's scar sensitivity.  A May 2008 review of systems shows no relevant abnormalities.  Specifically, the abdomen assessment revealed a large scarred area, the musculoskeletal assessment revealed no injuries, pain, or swelling to the joints, and the neurological assessment revealed normal gait and posture.  It was noted that the Veteran ambulated without assistance and he was diagnosed with asthma, allergic rhinitis, controlled chronic back pain, and a cyst.  In December 2009, the Veteran complained of low back pain, hip pain, and left shoulder pain.  Although his cervical spine had limited range of motion, his gait and posture were normal.  

In light of the medical and lay evidence, there is no indication that the Veteran has been diagnosed with body misalignment, including malalignment of the penis or naval, in service or after service.  To the extent the abdominal scar itself is abnormal, that is encompassed within his service-connected disability rating for this scar.  There is no competent evidence, however, that the scar has resulted in any misalignment of the body in some fashion.  The treatment notes, dated from 1979 to 2005, did not reveal complaints of or treatment for body misalignment, despite including thorough spinal examinations and diagnostic testing.  The Veteran's VA records are similarly devoid of references to or treatment for body misalignment, and instead show normal posture.  

The Board considered the Veteran's contentions that he has body misalignment related to his service-connected scarring.  The Veteran as a layperson, however, is not competent to render diagnoses.  See Jandreau, 492 F.3d 1372, 1377.  The Veteran has not demonstrated that he has the knowledge, education or training to diagnose body misalignment, which is a complex medical condition that requires diagnostic testing and a medical professional to diagnose.  Thus, his diagnosis of body misalignment and opinions regarding its etiology are not competent evidence.   Id. (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

Because the evidence does not show that the Veteran has a current body misalignment condition that is related to service or his service-connected disabilities, service connection must be denied.   In light of the Veteran's missing service records, the Board has a heightened obligation to consider the applicability of the benefit-of-the-doubt rule.  The Board finds, however, that the preponderance of the evidence is against the claim for service connection, and the benefit-of-the-doubt standard does not apply.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants.  VA's duty to notify was satisfied by letters sent in April 2006 and March 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

VA also has a duty to assist a veteran in obtaining evidence necessary to substantiate a claim, which includes providing an adequate medical examination or opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that VA has satisfied its duty to assist regarding the Veteran's claim.  The claims file contains some of the Veteran's service records, a notice of unavailability for the missing service records, VA and private medical treatment evidence, SSA records, and the Veteran's statements.  

When service records are missing through no fault of the claimant, VA has a heightened obligation to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing his claim, and to explain its decision.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  No presumption, however, either in favor of the claimant or against VA, arises when there are lost or missing service records. See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).  Here, per the Board remand, the RO attempted to obtain the missing records, with no success, and the Veteran has been notified of the missing records.  The Board concludes that all procedures to obtain any missing service treatment records were correctly followed, and further attempts to obtain such records would be futile.  See 38 C.F.R. § 3.159(c)(2), (3).

Additionally, the Veteran was not afforded VA examinations for his body misalignment and asthma claims.  The Board finds that the threshold for providing a medical examination was not met in this case.  VA is obligated to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the evidence does not suggest that the Veteran's asthma is related to service.  Specifically, the Board found that the Veteran's statements relating his asthma to service lacked credibility.  Additionally, the medical evidence showed that the Veteran first complained of asthma-like symptoms in May 2005, at which time he reported that he had never before experienced similar symptoms.  Regarding the Veteran's body misalignment claim, the competent evidence does not show a current body misalignment diagnosis that is related to the Veteran's scarring.  Therefore, even under the low threshold of McLendon, examinations are not warranted.

The Veteran provided testimony at a Board hearing in March 2011.  During such a hearing, a Veterans Law Judge has a duty to fully explain the issues and suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  In the present case, the Veterans Law Judge clearly set forth the issues to be discussed, sought to identify pertinent evidence not currently associated with the claims folder, and elicited further information as to the dates and locations of treatment when appropriate.  The hearing focused on the elements necessary to substantiate his claims and the Veteran demonstrated his actual knowledge of the elements necessary to substantiate his claim.  The Board finds that VA complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and Bryant.  

Finally, all due process considerations have been met.  Although the Veteran submitted evidence following the February 2013 Supplemental Statement of the Case, the evidence was duplicative of that already located in the record.  


ORDER

New and material evidence having been received, the Veteran's claim for secondary service connection for a right arm, shoulder, and elbow condition is reopened. 

Service connection for a lung/respiratory condition is denied. 

Service connection for body misalignment is denied. 


REMAND

The Veteran was afforded a VA joints examination for his right arm, shoulder, and elbow condition in June 2003.  The examiner opined that the Veteran's right elbow and right shoulder conditions are not related to his service-connected right wrist disability.   The examiner did not provide a rationale nor did he specifically address whether the Veteran's right wrist disability aggravated his right arm, shoulder, and elbow condition.  Once VA undertakes to provide an examination, it is obligated to insure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to obtain an opinion regarding the etiology of his right arm, shoulder, and elbow condition.  The claims file, including a copy of this opinion, must be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report. The examiner's attention is directed to the VA outpatient records from the 1970s reflecting complaints of arm pain versus more recent VA records suggesting radiculopathy due to a cervical spine condition.

After a complete review of the claims file, the examiner should provide answers to the following: 

a. Other than the service-connected conditions involving the right wrist and hand, does the Veteran have any diagnosed conditions to account for his complaints concerning the right arm, shoulder, and elbow?

b. If so, is it at least as likely as not (50 percent or greater probability) that the Veteran's right arm, shoulder, and elbow condition was caused or aggravated by the Veteran's service-connected right wrist disability?

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

The examiner should render separate opinions regarding causation and aggravation. 

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2. Thereafter, the issue of secondary service connection for the right arm, shoulder, and elbow disability should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


